Citation Nr: 1020948	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1962.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
February 2004 and issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
His claim is currently under the jurisdiction of the RO in 
San Juan, Puerto Rico.  

In a January 2007 decision, the Board, in pertinent part, 
denied the Veteran's claim for service connection for a back 
disorder.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a November 2007 Order, the Court vacated the January 
2007 Board decision and remanded the matter to the Board for 
development consistent with the parties' November 2007 Joint 
Motion for Remand (Joint Motion).

The Board in February 2008 remanded the claim so that 
additional development of the evidence could be conducted, 
consistent with the November 2007 Joint Motion.

In May 2009, the Board again denied the claim for service 
connection for a back disorder.  The Veteran appealed the 
Board's decision to Court, and in a December 2009 Order, the 
Court vacated the May 2009 Board decision and remanded the 
matter to the Board for development consistent with the 
parties' December 2009 Joint Motion.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran, in seeking entitlement to service connection for 
a back disorder, claims that he injured his back and legs in 
a fall on November 7, 1960, and that the accident also caused 
a left inguinal hernia.  See October 2003 claim and April 
2004 notice of disagreement.

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for any traumatic injuries from a 
fall or other accident in service.  On November 7, 1960, a 
military examiner noted the Veteran's reports of pain in both 
lower quadrants.  The examiner noted that a physical 
examination was negative.  The examiner also noted a history 
of a condition that he described in a single word that is 
illegible.  There is no record of any report by the Veteran 
of the circumstances of any accident or fall, affected parts 
of the body, or other symptoms.  The examiner noted no 
clinical observations that could be associated with trauma 
from a fall.  No X-rays were ordered.  No treatment was 
noted, and provided there was no follow-up examination.

In April 1961, a military examiner diagnosed a left inguinal 
hernia.  Treatment was postponed because the Veteran was 
scheduled to participate in a six week training program.

In June 1961, the Veteran was admitted to a military 
hospital. The attending physician noted that the Veteran 
first noticed a visible bulge in the left inguinal area two 
weeks prior to admission. The physician noted that past 
medical history was essentially negative.  There is no 
indication of any report by the Veteran to his physician 
regarding traumatic injuries associated with the hernia.  
Chest X-rays were normal.  The Veteran underwent a left 
indirect inguinal hernioplasty.  Recovery was uneventful and 
he returned to limited duties in approximately three weeks.


The remainder of military outpatient records showed that the 
Veteran sought treatment on several occasions for recurrent 
pain and swelling at the surgical site.  However, the records 
are silent for any traumatic injuries.  On a medical history 
questionnaire submitted in July 1962, the Veteran reported 
the hernia surgery and that he experienced occasional leg 
cramps of unknown origin.  He denied any lameness, arthritis, 
bone, joint, or other deformities.  He denied having any 
other illnesses or injuries not already noted.  The examining 
physician acknowledged the hernia surgery and noted no 
sequellae.  He acknowledged the report of occasional leg 
cramps without comment.  He noted no abnormalities of the 
spine or musculoskeletal system.

In correspondence in September 2003, a private internal 
medicine physician stated the Veteran experienced a fall in 
1961 that caused bilateral inguinal hernias requiring three 
surgical repairs and that he had experienced no trauma or 
falls after service.  The physician did not describe the 
circumstances of the fall, the parts of the body that were 
affected, or how the fall caused the multiple hernias.  The 
physician stated that the Veteran had experienced low back 
discomfort for the previous several years and had difficulty 
standing for long periods of time.  The physician referred to 
X-rays that showed discogenic disease at L2-3 and L4-5 as 
well as congenital changes at L5.  The physician stated that 
the Veteran's back pain and abnormalities of the spine were 
secondary to the trauma in service.

The results of February 2004 VA X-ray studies and the report 
of a June 2004 VA magnetic resonance image (MRI) report both 
showed degenerative changes at several levels of the lumbar 
spine.  Also, the results of VA bone density tests performed 
in February 2004 revealed severe osteopenia of the spine with 
three times the risk of fracture when correlated to a younger 
population.  The findings were compatible with osteoporosis.

In December 2009, the Court ordered compliance with the 
December 2009 Joint Motion.  Concerning the claim for service 
connection for a back disorder, the parties agreed that, in 
its February 2009 decision, the Board essentially erred by 
not affording the Veteran a medical examination.  As noted on 
page two of the December 2009 Joint Motion, the Board in its 
May 2009 decision found that the Veteran suffered from a 
current back condition, and experienced a fall during his 
military service.  The Board however did not afford the 
Veteran an examination upon finding that "there is no 
credible lay or medical evidence that the Veteran sustained 
any form of injury during his fall."  This finding was made 
irrespective of the private medical statement of record, 
dated in September 2003, wherein the physician opined that 
the Veteran's "problem of back pain and most of the 
abnormalities in [Appellant's] lumbar spine are secondary to 
the trauma during service."  The Joint Motion did 
acknowledge that the private physician who supplied the 
September 2003 opinion had not had an opportunity to review 
the Veteran's claims folder, to include his service treatment 
records.  See page three of Joint Motion.

The Joint Motion further noted that, as in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Veteran's 
lay statements and the September 2003 private medical opinion 
suggested a nexus between the Veteran's back condition and 
his military service.  See pages three and four of Joint 
Motion.  As such, pursuant to the findings set out as part of 
the December 2009 Joint Motion, a "remand is warranted so 
that Appellant may be provided with a Department of Veterans 
Affairs (VA) examination...."  See page one of Joint Motion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA orthopedic examination to 
determine the nature and likely etiology 
of the claimed back disorder.  The entire 
claims file must be made available to the 
physician designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history-to 
include his service treatment records and 
post service medical records (both VA and 
private) -- and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  


Based on his/her review of the record, 
the examiner should identify any current 
disability pertaining to the Veteran's 
back (including lumbar spine degenerative 
changes and osteoporosis).  

Then, the examiner should state an 
opinion as to whether it is at least as 
likely as not that any diagnosed 
disability of the back is due to an 
injury, disease or other event of the 
Veteran's period of active service.

In rendering his or her opinion, the 
examiner must specifically comment on the 
findings and opinion set out as part of 
the September 2003 letter supplied by a 
private physician.  

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

The examiner should set forth all 
examination findings and diagnoses, along 
with the compete rationale for all 
conclusions reached.  

2.  The Veteran is hereby notified that 
it is his responsibility to report for a 
VA examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  


In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

3.  Then, the RO must review the claims 
folder and ensure that the foregoing 
development actions, as well as any other 
indicated development, have been 
conducted and completed in full.  If the 
response is deficient in any manner, the 
RO must implement corrective procedures.  

4.  Following any other indicated 
development, the RO should readjudicate 
the instant claim of service connection 
in light of all the evidence of record.  
In its readjudication of this matter the 
RO must consider all evidence of record.  
If the benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be provided with a Supplemental 
Statement of the Case that includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond thereto.  
The case should then be returned to the 
RO for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

